Citation Nr: 0534310	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  90-48 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS), secondary to the veteran's service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In September 2003 and June 2005, the Board remanded the above 
issue for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with part of 
the Board's September 2003 and June 2005 remands, it is not 
clear whether the veteran was re-examined and the requested 
etiology opinion regarding CFS was provided.  In the June 
2005 remand, the Board observed that the veteran has asserted 
that he suffers from chronic fatigue syndrome and claims that 
this is related to his PTSD.  The record contains no medical 
documents that specifically rule out the possibility that the 
veteran actually suffers from CFS and that it is related to 
or caused by his service-connected PTSD.  

In November 2004, a VA neurological examination was performed 
to determine whether the veteran had the claimed disability 
and, if so, whether it was related to the veteran's PTSD.  
The examiner stated that a diagnosis of CFS is a diagnosis of 
exclusion and noted that the veteran had complained of 
fatigue chronically for 10 to 15 years.  He added that the 
veteran was suffering from depression, which may have been a 
contributing factor.  The examiner recommended that the 
veteran should undergo further testing in order to determine 
whether the veteran was actually suffering from CFS.  The 
Board's June 2005 review of the medical records does not 
reflect that the recommended testing was done prior to the 
claims file being sent to the Board.  Moreover, the examiner 
neither commented on whether the depression noted on 
examination was, in part, a manifestation of the veteran's 
service-connected PTSD nor provided an opinion as to the 
relationship with any found neurological disorder, including 
CFS, and the veteran's service-connected PTSD as instructed 
by the Board in its September 2003 remand.  Consequently, 
paragraph 1 of the June 2005 remand instructed:

1.  The RO should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to evaluate his claimed 
chronic fatigue disorder.  If possible, 
and if the examiner is still employed at 
the local VA medical center, the 
examination should be performed by the 
neurologist who examined the veteran in 
November 2004.  The claims folder and 
this remand are to be made available to 
the examiner before the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from chronic fatigue syndrome, or 
a related disorder, and, if so, the 
etiology of the claimed disorder.  The 
examiner is asked to state whether it is 
at least as likely as not that any such 
disorder is related to the veteran's 
service-connected PTSD.  If this matter 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.  The examiner should 
provide additional comments on whether 
the depression referenced in the VA 
neurological examination of November 16, 
2004, is a manifestation or symptom of 
the service-connected PTSD, and if it is, 
whether this manifestation has 
contributed to the diagnosed fatigue 
disorder.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required, such testing or examination is 
to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent or 
incomplete past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

The claims file contains a request for an examination at the 
Mountain Home VA Medical Center and letter dated November 3, 
2005, notifying the veteran that he would be scheduled for an 
examination and that, in the absence of good cause, failure 
to report for an examination would result in the claim being 
rated on the evidence of record and denial of his claim.  See 
38 C.F.R. § 3.655 (2005).  But there is no indication in the 
file: (1) whether the neurologist who examined the veteran in 
November 2004 was still employed by VA or whether another VA 
neurologist conducted the examination; (2) when the 
examination was scheduled (date); (3) whether the veteran 
failed to report for the examination; or (4) that the 
examination was held and a report issued.  On remand, VA 
should document the answers to these four items and, if an 
examination, was done associate the report and responses with 
the claims file.  Therefore, under the holding in Stegall, 
this case must be remanded again to ensure full compliance 
with the Board's September 2003 and June 2005 remands.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The VA should document the claims 
file with responses to the following 
questions:

(1) Is the neurologist who examined the 
veteran in November 2004 still employed 
by VA; 

(2) On what date was the requested 
examination scheduled;

(3) Did the veteran fail to report for 
the examination; and

(4) Was the examination held and a report 
issued?

If an examination was held and a report 
issued, VA should associate that report 
with the claims file.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested by the Board in the previous 
remands, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

2.  Following completion of the above, 
the RO should readjudicate the claim of 
entitlement to service connection for 
chronic fatigue syndrome as secondary to 
service-connected PTSD.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order. 


The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


